Citation Nr: 1145133	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  06-06 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for the service-connected low back disability, rated as 20 percent disabling prior to February 14, 2011, and rated as 40 percent disabling thereafter, to include whether a separate rating is warranted for associated neurological impairment.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran had active service from October 1992 to May 1999.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that decision, the RO confirmed and continued a previously assigned 20 percent rating for the service-connected low back strain.  

In February 2009 the Veteran testified before the undersigned at a personal hearing at the RO.  A transcript of the hearing is of record.  

In June 2009 and January 2011, the Board remanded the matter back to the RO, via the Appeals Management Center (AMC), for additional development of the record.  

In August 2011, before the case was transferred back to the Board for appellate disposition, the RO (AMC) issued a rating decision by which an increased rating for the service-connected low back disability was granted to 40 percent, but only effective as of February 14, 2011.  As the award is not a complete grant of benefits, the issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

The issue of whether a separate rating is warranted for neurological impairment associated with the service-connected low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  Since August 19, 2004, the date on which the Veteran's most recent claim for increase was received at the RO, the Veteran's service-connected back disability has been manifested by an overall disability picture that more nearly approximates that of limitation of flexion of the thoracolumbar spine to 30 degrees or less, when taking into consideration pain on motion and pain after repetitive use; this increase in disability was not factually ascertainable within the one year period prior to the RO's receipt of the Veteran's most recent claim for increase on August 19, 2004.  

2.  Neither unfavorable ankylosis of the entire thoracolumbar spine nor incapacitating episodes of intervertebral disc syndrome have ever been demonstrated.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 40 percent rating, but no higher, for the service-connected back disability on the basis of orthopedic manifestations have been met since August 19, 2004.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.400(o), 4.1, 4.2, 4.3, 4.7, 4.40, 4.45,4.59, 4.71a, including Diagnostic Code 5237 (2011).  

2.  The criteria for the assignment of a rating in excess of 40 percent for the service-connected back disability, on the basis of orthopedic manifestations, have not been met at any time during the time period covered by this appeal.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7. 4.40, 4.45, 4.59. 4.71a, Diagnostic Code 5237 (2011).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letter dated October 2004.  The letter notified the Veteran of what evidence was necessary to establish entitlement to an increased rating for the service-connected back disability, generally.  The notice letter explained what evidence VA would obtain on the Veteran's behalf, and what evidence the Veteran was to provide.  Although that notice letter did not provide specific notice as to how initial disability ratings or effective dates are assigned pursuant to the holding in Dingess, a subsequent letter was sent to the Veteran in March 2006 that fully addressed all necessary notice requirements, including how VA assigns effective dates and initial ratings for any grant of service connection.  Then, in a June 2008 letter, the Veteran was specifically advised of the specific criteria pertinent to rating back disabilities.  

Those letters were followed up with a supplemental statement of the case, issued in August 2008.  

The RO has, during the course of the appeal, provided all information necessary for a reasonable person to understand what evidence and/or information was necessary to substantiate her claim for an increased rating.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of her claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, and obtained medical opinions as to the severity of the Veteran's back disability.  Additionally, the Veteran took advantage of her opportunity to present oral testimony in support of her claim at a personal hearing before the undersigned in February 2009 at the RO.  The medical examination reports are adequate as they pertain to rating the Veteran's back disability on the basis of orthopedic impairment.  In this regard, the examination reports are based on a review of the history, an examination, and as information was provided that is sufficient to allow the Board to render an informed determination as to the severity of orthopedic manifestations.  Although the RO indicated that the February 2011 examination was incomplete because the examiner did not address ankylosis per the spine worksheet, and no subsequent addendum has been associated with the claims file, the evidence in this case clearly shows that the Veteran does not exhibit unfavorable ankylosis of the entire thoracolumbar spine; and, the Veteran has never asserted such.  If unfavorable ankylosis of the entire thoracolumbar spine were demonstrated, her spine would be fixed in an unfavorable position other than at 0 degrees.  The regulations define unfavorable ankylosis as a condition in which the entire cervical or thoracolumbar spine is fixed in flexion or extension....See 38 C.F.R. § 4.71a General Rating Formula for Diseases and Injuries of the Spine, Note (5).  Here, the objective evidence of record shows that the Veteran is certainly able to stand upright, and move her spine, albeit only slightly.  Thus, logically, the Veteran does not exhibit unfavorable ankylosis of the thoracolumbar spine.  Therefore, any defect with respect to the examination report of February 2011 results in harmless error.  As to the possibility of any separately rated neurological impairment, the examinations of record are inadequate to rate any separate neurological manifestations and this issue is discussed more thoroughly in the remand below.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

As previously noted, the claim was remanded in June 2009 and January 2011, and there has been substantial compliance with the remand instructions, as they pertain to the orthopedic manifestations of the Veteran's service connected back disability.  In particular, an adequate VA examination was conducted with regard to orthopedic manifestations and all known records have been associated with the claims file.  Other than the matter being remanded, VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.


II.  Increased Ratings

The veteran seeks an increased rating for the service-connected low back disability, currently rated as 20 percent disabling prior to February 14, 2011, and rated as 40 percent disabling thereafter.  

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity resulting from a disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

It is appropriate to consider whether separate ratings should be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's back disability is rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine at 38 C.F.R. § 4.71a.  Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine limited to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237.

According to Note (2) under 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion of the thoracolumbar spine is 240 degrees, and refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.

The rating schedule also includes criteria for evaluating intervertebral disc disease.  A 20 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A rating of 40 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of least 4 weeks but less than 6 weeks during the past 12 months.  Finally, a rating of 60 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  The criteria direct that intervertebral disc syndrome be evaluated either on the total duration of incapacitating episodes over the past 12 months or under either the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in the higher evaluation.

For purposes of evaluation under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment shall be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (2).

Traumatic arthritis, under Diagnostic Code 5010 is to be rated on limitation of motion of the affected parts, as arthritis degenerative.  Diagnostic Code 5003, degenerative arthritis, requires rating according to the limitation of motion of the affected joints, if such would result in a compensable disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is assigned for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

The Veteran's most recent claim for an increased rating was received at the RO on August 14, 2004.  At that time, the service-connected low back strain was rated as 20 percent disabling.  In support of her claim for an increased rating, the Veteran submitted private treatment records showing treatment for increasing lower back pain in July 2004.  

The Veteran was subsequently scheduled for a January 2005 VA examination but she failed to report to this examination.  

In February 2005, the RO issued a rating decision denying the Veteran's claim for an increased rating, noting, in part, that the Veteran failed to appear for her scheduled VA examination.  In response, the Veteran submitted correspondence in May 2005 indicating that she never received notice of the scheduled examination, would never intentionally miss a VA appointment scheduled on her behalf, and requested that another VA examination be scheduled.  

The Veteran appeared for the re-scheduled VA examination in August 2005.  She reported that she was prescribed Flexeril 10 mg three times daily and Motrin 800 as needed.  She reported that her low back disability is worse now than it was in 1998 because the pain is constant and more intense than it was in 1998.  The Veteran reported that her pain ranked 8 on a scale of 1-10.  The Veteran also reported some numbness in both lateral thighs and interior thighs.  The Veteran indicated that her back disability does bother her at work because she does bending and lifting.  The Veteran also reported that the pain did interfere with daily activities especially bending and walking for long periods of time.  She did not use assistive devices and there was no reported additional limitation with flare-ups or additional limitation with repetitive use.  The Veteran had no incapacitating episodes during the previous year and denied urinary or fecal incontinency, but did report severe bladder urgency.  

Examination of the spine revealed normal curvature.  There was no deformity.  The spine was nontender on palpation.  She had forward flexion from 0 to 50 degrees with pains at L3, L4, L5 50 degrees minus 40 degrees secondary to pain.  Extension was from 0 to 15 degrees with pain at L3, L4, L5 at 15 degrees minus 15 degrees secondary to pain.  Left and right lateral flexion was from 0 to 25 degrees with pains at L4/L5 at 25 degrees minus 5 degrees secondary to pain.  Left and right lateral rotation was 0 to 35 degrees with pains at L4/L5 at 35 degrees minus 10 degrees secondary to pain.  Active range of motion did not produce any weakness, fatigue or incoordination.  There was no muscle spasm present.  There was no muscle atrophy.  Motor skills were normal and foot drop was negative bilaterally.  There was good pinprick sensation and good strength to both lower extremities.  Deep tendon reflexes were 1+ and equal at both lower extremities.  Straight leg raise bilaterally at about 30 degrees produced low back pain.  

The diagnosis was annular tear with paracentral disc disease at L5-S1 nerve root.  This diagnosis was based on an August 2005 magnetic resonance imaging (MRI) scan scheduled in conjunction with the August 2005 examination which noted an annular tear with a small right paracentral disc protrusion at L5-S1 touching the S1 nerve root.  No spinal stenosis was noted.  

In February 2009, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  She testified that she was working at UPS, Fed-Ex and Target, part time on weekends.  She had difficulty with completing her job duties due to back pain, but testified that she got someone who was involved with the ADA (Americans with Disabilities Act) to force the company to provide disability modifications for her.  The Veteran further testified that she has called in sick from her job for muscle spasms which occur about twice per year.  She medicated with Flexeril and Motrin.  The Veteran testified that she had trouble bending forward and could no longer reach her knees.  The Veteran also testified that she had limited bending to the side and back.  At her hearing, the Veteran submitted a copy of a private examination report from January 2007.  This report noted a diagnosis of UTI (urinary tract infection) with back pain.  The Veteran was prescribed Bactrim for the infection and pyridium for pain.  There is no indication that the Veteran's back pain was associated with any disability other than the UTI; and, moreover, the severity of the back pain was not noted.  

In the June 2009 remand, the Board instructed the AMC to schedule the Veteran for a VA examination to assess the severity of her low back disability.  At a VA examination in January 2010, the pain was once again reported as being an 8 out of 10 in severity.  She reported no incapacitating episodes, no pain down the legs, but did report several episodes of severe spasm over the previous two years.  The Veteran reported no back surgeries and no use of assistive devices.  She was able to engage in all activities of daily living, including driving.  She had no flare-ups, no incoordination, no excess fatigue, and no lack of endurance.  

Significantly, on examination, the Veteran had an increased lordosis.  She had no tenderness or spasm on palpation of the paraspinal musculature.  She flexed 40 degrees with pain, and had no further flexion.  Extension was to 15 degrees with mild pain.  She had 20 degrees of right and left flexion with mild pain.  She had 30 degrees of right and left rotation without pain.  She could stand on her heels and toes to walk.  She had no reflexes in the knees.  She had 1+ reflexes in the ankles.  There was no change in range of motion, coordination, fatigue, endurance, or pain level after repetitive motion three times.  The impression was L5-S1 herniated nucleus pulposus with L5-S1 nerve root compression.  

As directed, the January 2010 examiner documented the Veteran's range of motion, but noted that the Veteran could flex to "40 degrees with pain."  Therefore, it was still not known at what point the Veteran could flex without pain, or, in other words, at what point the pain began with flexion.  As the remand pointed out, this is important because to warrant a 40 percent rating for the service-connected back disability on the basis of limitation of flexion, the evidence must show flexion limited to 30 degrees or less.  

Also, the Veteran reported in an August 2010 statement that she believed the January 2010 examination was incomplete.  The Veteran indicated that she was only examined for 5 minutes, and that she disagreed with some of the examiner's findings regarding her ability to complete activities of daily and functional loss due to pain, fatigability, and loss of endurance.  In particular, the Veteran reported that she did, in fact, have functional loss due to pain, excess fatigue and lack of endurance even though the examiner reported no change in range of motion with repetitive motion.  

Significantly, 38 C.F.R. § 4.40 provides that disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The case was therefore remanded again in January 2011 to have the Veteran's back re-examined.  At a VA examination in February 2011, the Veteran reported that her back pain now radiated into both lower extremities to the posterior aspect of the lower thighs.  She did not use any assistive devices to walk, but did sleep with a back brace.  She reported no incapacitating episodes of back pain during the previous year.  The Veteran's pain was constant and she reported no particular flare-ups.  She reported some fatigue and lack of endurance, but no incoordination.  She reported that she could only walk about a block and then had to stop and rest.  She obtained modest relief from hydrocodone and Motrin, which was prescribed by her private doctor.  She did modest activities to maintain her home, and had help from her family.  

On examination, the Veteran had a normal gait.  She had a mesomorphic body habitus.  She had no tenderness or spasm on palpation of the lumbar musculature.  She would not flex or extend more than 5 degrees because of stated pain.  She had 5 degrees of right and left flexion and rotation with pain.  Passively, right and left flexion and rotation was to 15 degrees.  The Veteran could barely stand on her heels and toes to walk.  She had 1+ reflexes in the knees and ankles.  She had weak extensor hallucis muscle strength bilaterally.  On pinprick, she had decreased sensation in the right medial upper leg.  With limited repetitive motion, there was no change in range of motion, coordination, fatigue, endurance or pain level.  

X-ray of the lumbar spine from February 2011 revealed tiny anterior marginal osteophytes at the L3-L4, L4-L5 disc spaces.  The alignment and disc spaces appeared maintained.  There were no lytic aggressive osseous lesions.  Mild sclerotic changes of the left SI joint.  The impression was L5-S1 disc with mild S1 nerve root compression.  

In May 2011, the RO returned the examination report to the VA examiner who conducted the February 2011 examination so that he could address the extent of the neurological impairment and address ankylosis per the spine worksheet.  It is unclear whether any such addendum to the examination was prepared and no opinion regarding neurological impairment or ankylosis is associated with the claims file.  

At no time during the appeal period has the medical evidence of record shown intervertebral disc syndrome resulting in incapacitating episodes requiring bed rest ordered by a physician such that a rating based on incapacitating episodes would not be applicable in this case under 38 C.F.R. § 4.71, Diagnostic Code 5243.  

Moreover, the arthritis code, 5010, does not provide for a rating in excess of 20 percent; thus a rating based on arthritis does not provide a higher rating than what is already assigned in this case.  

With regard to the General Rating Formula, the evidence of record has never shown unfavorable ankylosis of the entire thoracolumbar spine.  As such a rating in excess of 40 percent is not for application.  However, the evidence of record has shown that the Veteran's back disability, particularly the reports of the severity of her pain, has remained fairly consistent throughout the appeal period, and in resolving all doubt in the Veteran's favor, a 40 percent rating is for application throughout the appeal period.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

In other words, when evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The United States Court of Appeals for Veterans Claims (Court) recently noted that when rating spine disabilities, the Board must discuss any additional limitation of motion that a Veteran has due to pain, weakness, or fatigue.  See Cullen v. Shinseki, 24 Vet. App. 74, 85 (2010).

In light of DeLuca, it is appropriate to assign a 40 percent rating based on the additional limitation of motion due to pain.  

The earlier examination from August 2005 specifically provided findings of limitation of flexion to 50 degrees, which was then further limited by 40 additional degrees secondary to pain.  Thus, when consideration additional loss of motion due to pain, the Veteran's forward flexion was limited to only 10 degrees.  The Veteran also reported that her pain was 8 out of 10 on both the examinations of August 2005 and January 2010.  

At the examination in January 2010, the examiner noted that the Veteran could flex to 40 degrees with pain, but did not indicate at what point the pain began.  Thus, these examination findings carry little probative value.  

Then, in February 2011, the examiner noted flexion limited to 5 degrees with pain.  Thus, based on the totality of the probative evidence of record, it appears that the Veteran's flexion has been limited to 30 degrees or less, when considering limitation due to pain, such that the criteria for the assignment of a 40 percent rating for the service-connected lumbar spine disability have been met throughout the entire appeal period.  In other words, the Veteran's symptoms do not appear to have changed that significantly since the Veteran filed her most recent claim for increase in August 2004.  During the appeal period, the Veteran has consistently maintained that she has moderately severe back pain that is worse with prolonged sitting and lifting, and with repetitive use.  

Based on the Veteran's competent, credible and probative reports, and the overall disability picture shown throughout the appeal period, all doubt is resolved in the Veteran's favor in finding that the most appropriate rating for the entire appeal period is 40 percent, particularly when taking into consideration pain on use.  

At no time, however, have the criteria for the assignment of a rating in excess of 40 percent been met or approximated.  As noted, there has never been a showing of unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes meeting the criteria for the assignment of the next higher, 50 percent rating.  

In light of the foregoing, the criteria for the assignment of this 40 percent rating have been met during the entire appeal period; however, the preponderance of the evidence is against the claim for a rating in excess of 40 percent; there is no doubt to be resolved; and a rating in excess of 40 percent for the service-connected back disability is not warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  Consideration has been given to whether a staged rating in excess of 40 percent is warranted at any point but the evidence does not show that there are any periods of time during which the criteria for a higher schedular rating are met.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Based on the foregoing, a 40 percent rating, but no higher, is warranted for the orthopedic manifestations of the Veteran's service-connected back disability, for the entire appeal period, which began on August 19, 2004.

The assignment of a 40 percent rating is not warranted prior to this date.  For an increase in disability compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within 1 year from such date otherwise, date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 (1997); Servello v. Derwinski, 3 Vet. App. 196 (1992).  Because it is not entirely clear as to when the increase in severity occurred, the proper effective date is August 19, 2004.  The Veteran submitted private treatment records from July 2004 which appear to indicate that the Veteran noted an increase in her back pain over the several months preceding this treatment, however, this alone, is not enough to determine whether the criteria for the assignment of the next higher 40 percent rating had been met during the year prior to the date of claim, or whether it had been met before that time.  Thus, the proper effective date is August 19, 2004.  




III.  Extra-Schedular Consideration & TDIU

The potential application of 38 C.F.R. § 3.321(b)(1) has also been considered.  See Thun v. Peake, 22 Vet. App. 111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  However, there has been no showing that the service-connected low back disability under consideration here has otherwise rendered impracticable the application of the regular schedular standards.  The regular schedular standards contemplate the symptomatology shown in this case as was shown above.  Her signs and symptoms fit within the schedular criteria as was discussed above.  In essence, there is no evidence of an exceptional or unusual disability picture in this case which renders impracticable the application of the regular scheduler standards.  As such, referral for consideration for an extraschedular evaluation is not warranted here.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, it is noted that a claim for a total rating based on individual unemployability due to service-connected disability (TDIU) is a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447   (2009).  Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a)  (2010) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378   (Fed. Cir. 2001).  In this case the Veteran is employed.  Inasmuch as there is no evidence of unemployability, TDIU is not raised by the record. 


ORDER

An increased rating to 40 percent is warranted from August 19, 2004 for the service-connected low back disability, subject to the laws and regulations governing the payment of monetary benefits; a rating in excess of 40 percent is denied.  


REMAND

According to Note (1) under the General Rating Formula for Disease and Injuries of the Spine at 38 C.F.R. § 4.71, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment should be evaluated separately under an appropriate diagnostic code.  

Unfortunately, there remains a question as to what extent, if any, the Veteran suffers from any neurological impairment associated with the service-connected low back disability.  

The examination report of January 2010 noted that the Veteran had no reflexes in the knees, and only 1+ reflexes in the ankles.  In addition, the Veteran indicated in her August 2010 statement that she could no longer walk 100 feet without her feet getting numb.  These findings, along with the magnetic resonance imaging (MRI) findings from 2005 which indicate a L5-S1 herniated nucleus pulposus with nerve root compression, as well as the Veteran's reports of severe bladder urgency, suggest that there may be some neurological involvement.  

Furthermore, the subsequent VA examination from February 2011 noted that the Veteran reported pain that radiated into both lower extremities to the posterior aspect of the lower thighs.  On examination, decreased sensation in the right medial upper leg was noted.  Additionally, mild nerve root compression at S1 was revealed on x-ray films from February 2011.  As noted above, however, the examiner did not provide an opinion with regard to the level of severity of the neurological impairment noted on examination in February 2011.  

Significantly, the claims file reflects that after the February 2011 examination report was associated with the claims file, the RO requested an addendum opinion to address whether, and to what extent, the Veteran had any neurological impairment associated with the service-connected back disability, particularly given the findings on the February 2011 examination report.  Unfortunately, no such addendum has been associated with the claims file.  Thus, the matter has yet to be clarified.  

Once the Secretary undertakes to provide an examination, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311  (2007).  As the February 2011 VA examiner did not address the Veteran's current neurological impairment, and no addendum in this regard has been associated with the claims file, the examination is insufficient, and the directives of the January 2011 remand have not been complied with.  Stegall v. West, 11 Vet. App. 268 (1998).  An addendum should be requested from the examiner who provided the February 2011 C&P spine examination.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA neurological/spine examination.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  All indicated tests and studies, to include X-rays and other diagnostic procedures deemed necessary, should be conducted, particularly given that no magnetic resonance imaging (MRI) report is noted since 2005.  The examiner should review the results of any testing prior to completing the report.

a.  With respect to the service-connected lower back, the examiner should describe in detail all neurological symptoms reasonably attributable to the service-connected disability and its current severity.

b.  The examiner should determine the extent, if any, of neurological impairment associated with the service-connected low back disability in light of the documented herniated disc at L5-S1, the Veteran's complaints of numbness in her feet, and the decreased reflexes in the knees and ankles.  The extent of any incomplete paralysis of the sciatic, or other, nerve should be stated in terms of whether it is mild, moderate, moderately severe, or severe.  

A complete rationale should accompany all opinions.  

2.  Also, schedule the Veteran for a VA genitourinary examination.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  All indicated tests and studies, to include X-rays and other diagnostic procedures deemed necessary, should be conducted.

a.  With respect to the service-connected lower back, the examiner should describe in detail all neurological symptoms reasonably attributable to the service-connected disability and its current severity.

b.  The examiner should determine the extent, if any, of neurological impairment associated with the service-connected low back disability in light of the documented herniated disc at L5-S1 and the Veteran's complaints of "severe bladder urgency."  A complete rationale should accompany all opinions.  

3.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the claim of whether the Veteran is entitled to a separate disability rating for any associated neurological impairment related to the service-connected low back disability by evaluating all evidence obtained after the last statement or supplemental statement of the case (SSOC) was issued.  If the benefit sought on appeal remain denied, furnish the Veteran and her representative a SSOC containing notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal, including VCAA and any other legal precedent.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


